295 Ga. 179
FINAL COPY

       S14Y0672. IN THE MATTER OF EDWARD R. MASHEK III.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Griffin B. Bell III, who recommends

that the Court accept the petition for voluntary discipline filed by Respondent

Edward R. Mashek III (State Bar No. 475384) after the issuance of a Formal

Complaint and that the Court impose, as requested, a Review Panel reprimand

for Mashek’s admitted violation of Rules 5.3 (a), 5.3 (b), and 7.3 (d) of the

Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Although the

maximum sanction for a violation of any of these rules is disbarment, the State

Bar indicated in response to Mashek’s petition that it believes a Review Panel

reprimand would be sufficient to deter Mashek from committing any future

violations and to inform the public that such violations carry disciplinary

consequences.

      The special master based his findings of fact on admissions made by

Mashek in his petition for voluntary discipline, which shows that he has been

a member of the State Bar since 2000 and has no prior disciplinary history. For
approximately seven years, Mashek has run a solo practice representing personal

injury litigants. He admits that medical providers have been a primary source

of referrals to his firm, in that they would alert his office that a person receiving

treatment or contemplating medical treatment was also seeking legal counsel.

At that point someone employed by Mashek’s firm would directly contact the

potential client. It was standard practice for Mashek’s firm to send a “sign up

person” to meet with the patient, discuss legal representation, and get the

engagement-related paperwork filled out. During the time at issue in this matter,

Mashek employed several paralegals who often communicated directly with

clients and potential clients. Further, Mashek’s clients and cases were tracked,

in part, using a computerized case management system. Southern Healthcare

Associates (“SHA”) was a medical provider that referred patients to various

lawyers, including Mashek.          SHA made these referrals because legal

representation was a crucial tool in getting its bills paid. Mashek asserts that he

never paid SHA or anyone else to solicit or refer clients to his firm and that he

had no knowledge, prior to this matter, that SHA improperly solicited patients

for these legal referrals. The State Bar has not shown otherwise.

      On October 7, 2011, a man was involved in an automobile accident and

                                         2
within a few days spoke with friends about possible referrals to medical

providers, but not to legal counsel. On October 14, a representative from

Mashek’s office contacted the man by telephone and solicited him for both legal

representation and medical care. A “sign up person” from Mashek’s office met

with the man later that day, and the man signed paperwork hiring Mashek to

represent him. The Bar contends that Mashek’s representative referred the man

to SHA during that meeting, while Mashek contends that his representative

contacted the man only after someone from SHA contacted Mashek’s office to

refer the man to his practice. Noting that it was unclear how the man’s accident

case was “run” to either SHA or Mashek, the special master found that no clear

and convincing evidence existed that Mashek actually knew that the case was

improperly solicited. Nevertheless, the special master condemned Mashek’s

behavior, noting that he likely should have known that the man’s case was

suspect and that he initiated a system in his office through which his

representatives contacted potential clients based on no more than tips from a

medical provider and without knowing anything about how the client originated.

Based on these facts, the special master accepted Mashek’s admission that he

violated Rules 5.3 (a), 5.3 (b), and 7.3 (d).

                                        3
      The special master found no factors in aggravation and found in

mitigation that Mashek has no prior disciplinary history, that he has been

forthcoming and cooperative in these proceedings, and that he has shown

remorse. Under the circumstances of this case, the special master concluded that

a Review Panel reprimand, as requested in Mashek’s petition, would be the

appropriate discipline. See In the Matter of Carter, 293 Ga. 896 (750 SE2d 366)

(2013) (Review Panel reprimand for inexperienced lawyer who denied

knowledge that employee was improperly soliciting clients), In the Matter of

Falanga, 272 Ga. 615 (533 SE2 711) (2000) (public reprimand); compare In the

Matters of Sinowski and Freedman, 290 Ga. 303 (720 SE2d 597) (2012)

(disbarred where lawyers engaged in long-running “highly organized and

lucrative scheme” involving numerous paid runners and other aggravating

factors), In the Matter of Robbins, 276 Ga. 124 (575 SE2d 501) (2003) (lawyer

disbarred where sharing fees with non-lawyer hired to find runners; prior

disciplinary history and other aggravating factors).

      Based on our review of the record, this Court agrees that a Review Panel

Reprimand is the appropriate sanction, and we therefore accept the petition for

voluntary discipline. Accordingly, the Court hereby orders that Mashek receive

                                       4
a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220

(b) for his admitted violation of Rules 5.3 (a), 5.3 (b), and 7.3 (d).

      Petition for voluntary discipline accepted. Review Panel reprimand.

All the Justices concur.



                             Decided May 5, 2014.

      Review Panel reprimand.

      Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig,

Assistant General Counsel State Bar, for State Bar of Georgia.

      Warren R. Hinds, for Mashek.




                                        5